*522OPINION.
Lansdon :
Since the respondent does not question the reasonableness of the salaries in question and proves, by the submission of the petitioner’s income and profits-tax return for the period involved, that such return was made on the accrual basis, the only question for our consideration is whether the petitioner, in 1921, incurred liability for such salaries.
Joseph O’Brien testified at the hearing that on May 20, 1921, all the stockholders and directors orally agreed that the president should receive a salary at the rate of $8,500 per annum. Cunningham, an accountant, testified that he was present at the meeting of May 20, 1921, and that the matter of salaries was discussed by the directors. The minutes of the meetings in January, 1922, at which it is alleged that the salary agreements of May 20, 1921, were ratified, were not offered in evidence nor did any of the witnesses, who were present at such meetings and participated therein, testify that such action was taken. Proof of confirmation of the informal agreement rests solely on the testimony of Cunningham, who made out the tax return for the petitioner,' and testified that on January 19 or 20, 1922, he was instructed to deduct the salaries agreed to in May, 1921.
In our opinion the evidence is conclusive that the salary of Joseph O’Brien for the taxable period was fixed by informal action of the directors of the petitioner on May 20, 1921, at the rate alleged. As the petitioner is a closely held corporation, chartered under the laws of New York, such informal action was sufficient to incur liability for the salary so determined. Appeal of Reub Isaacs & Co., 1 B. T. A. 45. The petitioner made its income-tax return on the accrual basis and it follows, therefore, that the accrued salary clue Joseph O’Brien was a liability at December 31, 1921, and was properly deductible from gross income for that year at the rate of $8,500 per annum from May 20, 1921, to December 31, 1921. No evidence supporting the claim for deduction of salary incurred for the services of the secretary, George O’Brien, was offered at the hearing. We, therefore, approve the action of the respondent in adding such alleged salary to the petitioner’s gross income for the taxable period.
Reviewed by the Board.
Judgment will be entered on 10 days’ ■notice, wider Ride 50.